Exhibit 10.1
 
SENIOR SECURED PROMISSORY NOTE
 
U.S. $2,000,000
December 4, 2018
 
Charlotte, North Carolina

 
FOR VALUE RECEIVED, the undersigned, CURE BASED DEVELOPMENT, LLC, a North
Carolina limited liability company (the “Company”), hereby unconditionally
promises to pay LEVEL BRANDS, INC., a North Carolina corporation (the “Holder”),
on the Maturity Date (as defined in Section 1 hereof) to the order of the
Holder, in lawful money of the United States of America and in immediately
available funds, the principal amount of Two Million Dollars ($2,000,000) (the
“Principal Amount”). Interest shall be at the rate of 6% per annum (“Interest”)
based on a 360 day year, shall be payable on the Maturity Date (as defined
below). This Note is being entered into in accordance with the terms and
conditions of that certain Agreement and Plan of Merger dated December 3, 2018
by and among the Holder, AcqCo LLC, a North Carolina limited liability company
and a wholly owned subsidiary of the Holder, cbdMD LLC, a North Carolina limited
liability company and wholly owned subsidiary of the Holder, and the Company
(the “Merger Agreement”). All terms not otherwise defined herein shall have the
same meaning as in the Merger Agreement.
 
1. Maturity; Acceleration. This Note shall mature one (1) year from the date of
this Note (such date the “Maturity Date”). On the Maturity Date any and all
outstanding Principal Amount and accrued and unpaid Interest due and owing under
the Note shall be immediately paid by the Company.
 
2. Seniority; Security Interest.
 
(a) The indebtedness evidenced by this Note and the payment of the Principal
Amount and Interest shall be Senior (as hereinafter defined) to, and have
priority in right of payment over, all indebtedness of Company now outstanding
or hereinafter incurred. “Senior,” as used herein, shall be deemed to mean that,
in the event of any default in the payment of the obligations represented by
this Note (after giving effect to “cure” provisions, if any) or of any
liquidation, insolvency, bankruptcy, reorganization or similar proceedings
relating to the Company, all sums payable on this Note shall first be paid in
full, with Interest, if any, before any payment is made upon any other
indebtedness, now outstanding or hereinafter incurred, and, in any such event,
any payment or distribution of any character which shall be made in respect of
any other indebtedness of Company shall be paid over to Holder for application
to the payment hereof, unless and until the obligations under this Note (which
shall mean the Principal Amount and Interest shall have been paid and satisfied
in full.
 
(b) This Note, subject to the provisions of (a) above, is secured by a first
lien and security interest in all of the assets of the Company pursuant to the
terms of a certain Security Agreement dated as of December 4, 2018 (the
“Security Agreement”), by the Company in favor of the Holder.
 
(c) In the event of the Closing of the Mergers, this Note shall automatically be
deemed an unsecured intercompany advance.
 
3. Prepayment. The Company shall have the right to prepay all or a portion of
the Note at any time without notice to the Holder and without penalty.
 
4. Events of Default. The term “Event of Default” shall mean any of the events
set forth in this Section 4:
 
(a) the Company shall default in the performance of, or violate any material
covenants and agreements contained in this Note or the Security Agreement,
including without limitation, the failure to pay amounts due under this Note on
its Maturity Date, or Interest when due;
 
 
1

 
 
(b) any representation, warranty or certification made by or on behalf of the
Company in this Note shall have been incorrect in any material respect when
made;
 
(c) there shall be a dissolution, termination of existence, suspension or
discontinuance of the Company’s business for a continuous period of forty-five
(45) days or it ceases to operate as going concern;
 
(d) if the Parent shall have terminated the Merger Agreement in accordance with
Sections 9.01(d) or 9.01(e) thereof;
 
(e) if the Company shall:
 
(i) admit in writing its inability to pay its debts generally as they become
due;
 
(ii) file a voluntary petition in bankruptcy or a petition to take advantage of
any insolvency act;
 
(iii) convey any material portion of the assets of the Company to a trustee,
mortgage or liquidating agent or make an assignment for the benefit of
creditors;
 
(iv) consent to the appointment of a receiver, trustee, custodian or similar
official, for the Company or any material portion of the property or assets of
the Company;
 
(v) on a petition in bankruptcy filed against it, be adjudicated a bankrupt;
 
(vi) file a petition or answer seeking reorganization or arrangement under the
federal bankruptcy laws or any other applicable law or statute of the United
States of America or any State, district or territory thereof; or
 
(vii) if a court of competent jurisdiction shall enter an order, judgment, or
decree appointing, without the consent of the Company, a receiver of the whole
or any substantial part of the Company’s assets, and such order, judgment or
decree shall not be vacated or set aside or stayed within 60 days from the date
of entry thereof.
 
If any Event of Default described in clause (e) of Section 4 shall occur, the
Principal Amount of this Note, together with all accrued and unpaid Interest
shall automatically be and become immediately due and payable, without notice or
demand. If any Event of Default (other than any Event of Default described in
clause (e) of Section 4) shall occur for any reason, whether voluntary or
involuntary, the Holder, may, upon written notice to the Company, declare all or
any portion of the outstanding Principal Amount, together with all accrued and
unpaid Interest, to be due and payable, whereupon the full unpaid Principal
Amount hereof, together with all accrued and unpaid Interest shall be so
declared due and payable shall be and become immediately due and payable if the
default is not cured by the Company within twenty (20) days of receipt of
written notice, without further notice, demand, or presentment.
 
5. Remedies. Subject to the terms of the Security Agreement, in case any one or
more of the Events of Default specified in Section 4 hereof shall have occurred
and be continuing, the Holder may proceed to protect and enforce the Holder’s
rights either by suit in equity and/or by action at law, whether for the
specific performance of any covenant or agreement contained in this Note or in
aid of the exercise of any power granted in this Note or may proceed to enforce
the payment of all sums due upon this Note or to enforce any other legal or
equitable right of the Holder.
 
 
2

 
 
6. Amendments and Waivers. The terms of this Note may be amended and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively) with the written
consent of the Company and the Holder.
 
7. Notices.
 
(a) Any notice, request or other document required or permitted to be given or
delivered to the Holder by the Company shall be delivered in accordance with the
notice provisions of the Merger Agreement.
 
(b) Any party may give any notice, request, consent or other communication under
this Note using any other means (including personal delivery, messenger service,
telecopy, first class mail or electronic mail), but no such notice, request,
consent or other communication shall be deemed to have been duly given unless
and until it is actually received by the party for whom it is intended. Any
party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section 7.
 
8. Severability. The unenforceability or invalidity of any provision or
provisions of this Note as to any persons or circumstances shall not render that
provision or those provisions unenforceable or invalid as to any other
provisions or circumstances, and all provisions hereof, in all other respects,
shall remain valid and enforceable.
 
9. Governing Law. This Note shall be governed by and construed under the laws of
the State of North Carolina applicable to agreements made and to be performed
entirely within such jurisdiction. Any suit, action or proceeding arising out of
or relating to this Note shall be brought in any state or federal courts sitting
in Charlotte, North Carolina.
 
10. Waivers. The non-exercise by either party of any of its rights hereunder in
any particular instance shall not constitute a waiver thereof in that or any
subsequent instance.
 
11. Attorneys’ Fees; Costs. If any Event of Default occurs, the Company promises
to pay all costs of enforcement and collection, including but not limited to,
Holder’s reasonable attorneys’ fees, whether or not any action or proceeding is
brought to enforce the provisions hereof.
 
12. Successor and Assigns. This Note shall be binding upon the Company and its
successors and permitted assigns and shall inure to the benefit of the Holder
and its successors and assigns. The Company may not assign or delegate any of
its duties or obligations under this Note without the written consent of the
Holder.
 
IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute this Note as of the date first written above.
 
COMPANY:
 
CURE BASED DEVELOPMENT, LLC
 
 
By: /s/ R. Scott Coffman
       R. Scott Coffman, Manager
 
 
3
